Steele Hays, Justice. Petitioner A.P. Cox, Jr. contends he has been denied a speedy trial and brings this original action for prohibition. Cox stands charged in Miller Circuit Court with the offense of theft by receiving (case No. CR -89-630-3). When the trial court denied his motion to dismiss for want of a speedy trial, Cox sought a writ of prohibition in this court. We granted a temporary writ and requested briefs under Rule 16. Having considered the arguments, we hold the petitioner has not been denied a speedy trial. Cox was originally charged with theft by receiving on August 21, 1987, (case No. CR-87-347). He was arrested and released on a property bond. The case was twice continued at the request of the defense and at least once at the request of the state. On the morning of September 19, 1989, before the commencement of trial, the state asked leave to introduce certain evidence which had not been furnished to the defense under a discovery order. When that request was refused the state moved for a continuance and when that, too, was denied, the state obtained permission to nolle prosequi. An identical information was filed later that same day (CR 89-630-3). In July of 1987 A.R.Cr.P. Rule 28.1 was amended to reduce the speedy trial period from eighteen months to twelve months for defendants charged after October 1,1987. On October 29,1989, Cox asked the trial court to dismiss case No. CR-530-3 for want of a speedy trial, arguing that under A.R.Cr.P. Rule 28.1, as amended, he was entitled to a trial within twelve months from his initial arrest on August 24, 1987. The motion was heard on November 27,1989, and the trial court denied the motion, finding that the speedy trial period applicable to Cox was eighteen months, that November 15,1988, to September 19,1989, was an excludable period and that only fifteen months of trial time had expired. Cox renews his argument by this petition for prohibition. While Rule 28.1 (c) states that a twelve month period applies to anyone charged after October 1,1987, it makes no provision for the situation we now face — a defendant charged a second time for the same crime after a nolle prosequi. Cox was charged both before and after the rule change became effective. But nothing in the rule indicates which of the two charges should be treated as the triggering event for determining the time for trial. Consequently, in that situation there is ambiguity requiring that we construe the rule. Cox cites Asher v. State, 300 Ark. 57, 776 S.W.2d 816 (1989), Washington v. State, 273 Ark. 82, 617 S.W.2d 3 (1981), and Abernathy s .State, 278 Ark. 250,644S.W.2d 590 (1983). In Washington, the trial court dismissed the charges because Charles and C.L. Washington were not brought to trial within three terms of court (the equivalent of eighteen months). On appeal the state argued that the time between an order of nolle prosequi and the refiling of charges should have been excluded. We rejected that argument, refusing to permit the state to use the device of nolle prosequi to subvert the speedy trial proviso, absent a showing of good cause. Here, the nolle prosequi was not taken for the purpose of tolling the speedy trial rule; the information was refiled within a matter of hours, and did not affect the time for trial. In Abernathy, speedy trial was not an issue; the state had nolle prossed a first degree murder charge and refiled a capital murder charge. Citing Washington v. State, supra, Abernathy argued the nolle prosequi permitted indirectly what could not be done directly. We rejected the argument, noting that the procedure in Washington was in itself perfectly permissible, “it was only because the results of that procedure worked to prejudice [Washington] that we found it to be improper.” In short, Washington and Abernathy have only distant resemblance to the case at bar.  The Asher case has similarities, but material differences as well. Asher was arrested on February 19,1987, but not charged until October 7,1987, after the amendment reducing the time had taken effect. A majority of this court held that the rule as amended was unambiguous — that Asher was charged after October 1, 1987, and, under Rule 28.2 was entitled to be tried within twelve months from the date of his arrest. In Asher there was only one charge and one arrest. Here there were two of each, yet the petitioner wishes to couple the charge in case No. CR-89-630-3, which occurred after October 1, with the arrest in case No. CR-87-347, which occurred before October 1. He cannot have it both ways. The evident fact is, if the charge and arrest in No. CR-87-347 are used, the time for speedy trial is eighteen months and it was not exceeded. If the charge and arrest in No. CR 89-630-3 are used, the time for speedy trial is twelve months and it was not exceeded. Under either stand petitioner has not been deprived of a speedy trial. Moreover, the interpretation Cox proposes leads to an illogical result. Cox maintains that we must look to the charge in case No. CR-89-630-3, which occurred after October 1, 1987, and to the date of arrest in case No. CR-87-347, which occurred on August 24, 1987, and by that theory the time for speedy trial had run some thirteen months before the information in CR-89-630-3 was even filed. We have no hesitancy in rejecting that as not what was intended by the 1987 amendment. Writ of prohibition denied, temporary writ dissolved. Holt, C.J., and Newbern and Price, JJ., dissent.